No apareciendo que existieran los dos motivos de error que se alegan para que revoquemos la sentencia, pues la denuncia hecha por un policía según su información y creencia está de acuerdo con el artículo 22 del Código de Enjuiciamiento Criminal y con lo resuelto en los casos de El Pueblo v. Nochera, 23 D.P.R. 605, y de El Pueblo v. Maymón, 24 D.P.R. 61; y porque siendo la prueba contradictoria, la corte resol-vió el conflicto de ella sin manifiesto error, se confirmó la¿ sentencia apelada.
El Juez Asociado Sr. Wolf no intervino.